Citation Nr: 0908353	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  06-25 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1969 to June 
1984.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 


FINDING OF FACT

The Veteran's tinnitus is causally or etiologically related 
to his military service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the 
Veteran's tinnitus was incurred in service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.303, 3.310(a) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.

LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, service connection may be established on a 
secondary basis for a disability which is proximately due to 
or the result of service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
Veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre- 
aggravation baseline level of disability for the non-service- 
connected disability before an award of service connection 
may be made.  This had not been VA's practice, which suggests 
that the recent change amounts to a substantive change.  
Given what appear to be substantive changes, and because the 
Veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which version favors the 
claimant.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to service connection for tinnitus.

In an August 2005 rating decision the RO denied service 
connection for tinnitus.  Although the June 2005 VA examiner 
diagnosed the Veteran with bilateral tinnitus, she stated 
that he denied having tinnitus in a September 1984 
audiological case history report, and as such, the etiology 
of tinnitus was unknown.  However, in his December 2005 
notice of disagreement (NOD) and in his July 2006 Substantive 
Appeal (VA Form 9), the Veteran stated that he denied having 
tinnitus because he did not know what tinnitus was at that 
time.  

Additionally, the Veteran has made repeated statements that 
he developed tinnitus as a result of acoustic trauma as a 
helicopter pilot during service, and that he did not have any 
post-service noise exposure.  Lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007), see also Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2007).  

In this case, the Veteran reported to the June 2005 VA 
examiner that tinnitus had existed since service but had 
become worse in the past 5 years.  Also, in a March 2005 
statement, the Veteran stated that he was exposed to loud 
noises while in service, as he had 3200 flight hours with the 
main transmission right over his head.  In addition to 
providing a consistent history of tinnitus that began in 
service, the Veteran's service records confirm that the 
Veteran was a helicopter pilot with 3200 hours flight time in 
service.  His service records also show that he served in the 
Republic of Vietnam and that he received the Combat Action 
Ribbon.

The Board finds the Veteran's statements in this case are 
credible.  Furthermore, the Board notes that tinnitus is 
subjective, and the kind of condition to which lay testimony 
is competent.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002) (finding Veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence 
requires facts perceived through the use of the five senses).  
Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
at 469; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 
(1991) ("Although interest may affect the credibility of 
testimony, it does not affect competency to testify.").

Moreover, the Veteran is service connected for bilateral 
hearing loss.  At the June 2005 VA examination, the Veteran 
was diagnosed with mild to moderate sensorineural hearing 
loss bilaterally.  The fact that the Veteran has been 
diagnosed as having bilateral hearing loss and granted 
compensation for a service-related hearing loss adds to the 
credibility of his contention that his tinnitus is related to 
service because "an associated hearing loss is usually 
present" with tinnitus.  The MERCK Manual, Sec. 7, Ch. 82, 
Approach to the Patient with Ear Problems.  Concerning this, 
the Board notes that tinnitus may occur as a symptom of 
nearly all ear disorders including sensorineural or noise- 
induced hearing loss.  Id.  With regard to the latter, the 
evidence of record reflects that the Veteran's hearing loss 
is noise-induced, i.e., a result of his exposure to acoustic 
trauma during service.  In this regard, the Board notes that 
"high frequency tinnitus usually accompanies [noise-induced] 
hearing loss."  The MERCK Manual, Section 7, Ch. 85, Inner 
Ear.

The only evidence unfavorable to the claim for service 
connection in this case consists of the June 2005 VA medical 
examination report which states that the Veteran denied 
having tinnitus in September 1984.  However, this report also 
stated that the etiology of the Veteran's tinnitus was 
unknown.

The positive evidence of record consists of the above-noted 
provisions from The MERCK Manual, the Veteran's history of 
service-connected sensorineural hearing loss and the 
Veteran's own contentions.  The August 2005 VA examination 
established that the Veteran's bilateral hearing loss is 
etiologically linked to his active service, and also noted 
that the Veteran had bilateral tinnitus.  The cited 
provisions from The MERCK Manual confirm that tinnitus 
usually accompanies noise-induced hearing loss, which the 
Veteran in this case has been diagnosed with.  Finally, the 
Board has determined that the Veteran's contentions that he 
has experienced tinnitus since service, and that he did not 
know the meaning of tinnitus when asked about it in September 
1984, are competent and credible evidence upon which the 
Board may rely in making its decision.

Thus, based on the June 2005 VA examination which established 
service connection for bilateral hearing loss, the provisions 
from The MERCK Manual noted above and the Veteran's 
statements, the Board concludes that evidence for and against 
the claim for service connection for tinnitus is at least in 
approximate balance.  In other words, the Board finds, based 
on this record that the Veteran's tinnitus is as likely the 
result of his noise exposure in service or associated with 
his service-connected noise- induced bilateral hearing loss 
as it is the result of some other factor or factors.  
Accordingly, the Board will resolve the benefit of the doubt 
in favor of the Veteran in this case as the law requires and 
grant service connection for tinnitus.  38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2008).


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


